Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 5/11/21 and 3/23/21 include citations of unpublished US applications.  However for the unpublished application to be considered a copy should have been provided.  These citations have been crossed off the corresponding IDS but the publications of these documents have been cited on the attached pto-892.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12a (paragraph 0010, it is believed this is meant to be 13).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both the bore (figure 3, paragraph 0008) and an intermediate member/component (figure 13, paragraphs 0009 and 0024).  
The drawings are also objected to because:
Character 19 in figures 2-4 and 7, appears multiple times, first to indicate the conductive feature but then again grouped with characters representing a centerline, 19 would appear to be used twice in the drawings for two different features, it believed that the centerline should use character 16a.
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l).  Specifically some of the figures include pixelated or broken lines indicating circumferential features, see figures 1, 2 and 12 for example. In figure 5 some of the lines used are extremely thick making some of the features undiscernible.
Some of the numbers/reference characters are not at least 0.32 cm or 1/8 of an inch in height as required by 37 CFR 1.84(p)(3).  Specifically the reference characters in general are not uniform with most of them (like 18, 18a, 19 and 21 for example, this list is not exhaustive) being less than the minimum height requirement.
All parts shown in sectional view should also be hatched, thus element 3 should be hatched in figure 3 just like it is hatched in figure 14.
Figures 10a, 10b, 11a, 11b and 11c all include a horizontal line extending through the top of the seal that is attached to the inner surface of the outer ring, this is an erroneous line that should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0004 and 0009, “or/and” should be - -and/or- -.  
Paragraph 0009, “disposeable” should be - -disposable- -.
Appropriate correction is required.
Claim Objections
Claims 1, 5, 6, 9, 11, 12, 14, 15 and 19 are objected to because of the following informalities:
Claims 1 and 11, line 6, “disposeable” should be - -disposable- -.
Claim 5, line 3, “the ring” should read - -the insulative ring- - to keep the terminology consistent.
Claim 6, the phrase “and providing the conductor radial inner end” is not necessary and can be removed or, if Applicant wishes to keep the phrase, it can be amended to read - -and forming the conductor radial inner end- -.
Claim 9, line 3, “is bended about hoop” should read - -is bent about the hoop- -.
Claim 12, “along the centerline” should read - -parallel to the centerline- - or - -in the direction of the centerline- - since the projects are spaced from the centerline.
Claim 14, lines 2 and 14, “the insulator” should be - -the tubular insulator body- - and line 3 “the ring” should be - -the insulative ring- - to keep terminology consistent.
Claim 15, “the disk second end” in line 3, should read - -the second axial end of the disk- -.
Claim 19, lines 2-3, “is bended about hoop” should read - -is bent about the hoop- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the carrier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is believed this should be - -the conductive disk- -.
Claim 8 recites the limitation "the carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also believed this should be - -the conductive disk- -.
Claims 17 and 18 also recite “the carrier” and there is also an insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramel, USP 2003/0086630.
Regarding claim 1, Bramel discloses a combined electrical insulator and conductor assembly for a bearing (136) disposable between a shaft (110) and a housing, the bearing having an inner ring (136a), an outer ring (136e) having an outer circumferential surface and opposing first and second axial ends, and a plurality of rolling elements (136c) between the rings, the housing having an inner circumferential surface (bore that hold bearing) (intended use), the assembly comprising: an annular insulator (210) disposable about the bearing outer ring and configured to prevent electric current flow between the outer ring and the housing; and an electrical conductor (220/222) fixedly coupled with the insulator (Applicant defines coupled in the disclosure as inclusive of direct and indirect connections, 220 is attached to the housing with 222 and the housing is attached to the insulator, thus via the housing the conductor is coupled to the insulator, the term “fixedly” is also not limited to any particular structure, since the conductor 220/222 is attached to the housing it can be considered fixed) and having an inner radial end and an outer radial end, at least one of the conductor outer radial end and a portion of the conductor between the inner and outer ends being conductively engageable with the housing (via 222 an electrically conductive connection is made between 220 and the housing) and the conductor inner radial end being engageable with the shaft outer surface so as to provide a conductive path between the shaft and the housing (220 contacts the shaft, the conductive path thus runs from the shaft to 220, then to 222 and then to the housing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramel, USP 2003/0086630, in view of Oh, USP 7,528,513.
Regarding claim 11, Bramel discloses a combined electrical insulator and conductor assembly for a bearing (136) disposable between a shaft (110) and a housing, the bearing having an inner ring (136a), an outer ring (136e) having an outer circumferential surface and opposing first and second axial ends, and a plurality of rolling elements (136c) between the rings, the housing having an inner circumferential surface (bore that hold bearing) (intended use), the assembly comprising: an annular insulator (210) disposable about the bearing outer ring and configured to prevent electric current flow between the outer ring and the housing; and an electrical conductor disk (220/222) fixedly coupled with the insulator (Applicant defines coupled in the disclosure as inclusive of direct and indirect connections, 220 is attached to the housing with 222 and the housing is attached to the insulator, thus via the housing the conductor is coupled to the insulator, the term “fixedly” is also not limited to any particular structure, since the conductor 220/222 is attached to the housing it can be considered fixed) so as to be axially adjacent to the bearing, the disk having an outer radial end and an inner radial end defining a central opening for receiving a portion of the shaft.
Bramel does not disclose that the outer radial end of the conductive disk is engageable with the housing inner surface and that the device includes an annular conductive brush subassembly coupled with the conductive disk and including a centerline and a plurality of electrically conductive fibers, the conductive fibers being spaced circumferentially about the centerline and extending radially inwardly from the inner end of the conductive disk, each conductive fiber having an inner end contactable with the shaft outer surface so as to provide a conductive path between the shaft and the disk.
Oh teaches a different conductive disk assembly, see figure 4, that is configured such that an outer radial end of the conductive disk is engageable with a housing inner surface (sits inside 14) and that the device includes an annular conductive brush subassembly (30/32/34) coupled with the conductive disk and including a centerline (central axis, dashed line in figure 4, this is the same type of centerline as in the instant application) and a plurality of electrically conductive fibers (30), the conductive fibers being spaced circumferentially about the centerline (see column 3, lines 61-64) and extending radially inwardly from the inner end of the conductive disk (they extend inward relative to end 36), each conductive fiber having an inner end contactable with the shaft outer surface so as to provide a conductive path between the shaft and the disk (see figure 4) for the purpose providing an electrically conductive brush assembly that both prevents the accumulation of oil and other contaminants while further providing protection for the bearing against the ingress of contaminants (see column 2, lines 50-63).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bramel and use a known cartridge style conductor element, like that taught by Oh, that includes an outer radial end of the conductive disk is engaged with the housing inner surface and an annular conductive brush subassembly coupled with the conductive disk and including a centerline and a plurality of electrically conductive fibers, the conductive fibers being spaced circumferentially about the centerline and extending radially inwardly from the inner end of the conductive disk, each conductive fiber having an inner end contactable with the shaft outer surface so as to provide a conductive path between the shaft and the disk, as taught by Oh, for the purpose providing an electrically conductive brush assembly that both prevents the accumulation of oil and other contaminants while further providing protection for the bearing against the ingress of contaminants.  The use of an alternative known configuration for a conductor element within the device of Bramel would also be a matter of simple substitution of one conductor for another, substituting an end mounted conductor (Bramel) for an internally mounted conductor (Oh) provides the same predictable result and would not alter the overall function of the bearing or the assembly itself.
Regrading claim 16, Bramel in view of Oh discloses that the conductive disk has a flange (base of the U-shaped disk 26 that contacts 14 in Oh) extending axially from the outer radial end of the disk (outer end that is opposite to 36 in the radially outward direction) and engageable with the housing inner surface.
Regarding claim 20, Bramel in view of Oh discloses that the plurality of conductive fibers of the brush subassembly are arranged in one of a generally continuous ring of fibers and a plurality of circumferentially spaced discrete sets of fibers (see column 3, lines 61-64, of Oh who is teaching the subassembly configuration).
Allowable Subject Matter
Claims 2-10 and 12-15 pending corrections for the objections and any minor issue under 35 USC 112 above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18, and dependent claim 19, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
While some references cited, specifically USP 11,204,066, US PGPub 20210310520 and US PGPub 20210310518, show features that are similar these documents are not available as prior art as the record makes clear that the application were commonly owned and subject to one or more exceptions under 35 USC 102(b).  In addition there is no reason to modify the self-contained version taught by Oh without hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656